*97OPINION OF THE COURT
Per Curiam.
This is an application by petitioner Departmental Disciplinary Committee to disbar respondent pursuant to 22 NYCRR 603.4 (g).
Respondent Paul G. Reilly, Jr. was admitted to the practice of law in New York by the First Judicial Department on March 13, 1961 under the name Paul Gorman Reilly, Jr. At all times relevant to this proceeding he has maintained an office for the practice of law within this Department.
By order entered May 23, 1995, this Court granted petitioner’s motion to suspend respondent from practice pursuant to Judiciary Law § 90 (2) and 22 NYCRR 603.4 (e) (1) (i) based upon his failure to cooperate with petitioner in its investigation of allegations of professional misconduct. (211 AD2d 145.)
Respondent did not answer petitioner’s motion to suspend, which included the following: "please take further notice that pursuant to 22 NYCRR 603.4 (g), an attorney who is suspended and who has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement for six months from the date of an order of suspension may be disbarred.” In addition, although more than six months have passed since the order of suspension, he has not appeared or applied in writing to the Committee or the Court for a hearing or reinstatement. Nor has he responded to the motion for disbarment. Accordingly, petitioner’s motion should be granted and respondent’s name stricken from the roll of attorneys pursuant to 22 NYCRR 603.4 (g). (See, Matter of Rubin, 208 AD2d 192.)
Sullivan, J. P., Rosenberger, Ellerin, Ross and Williams, JJ., concur.
Motion granted, and respondent disbarred from practice as an attorney and counselor-at-law in the State of New York, effective March 26, 1996.